Citation Nr: 1747547	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, degenerative facet disease, lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to initial increased ratings for coronary artery disease (CAD) status post coronary artery bypass graft, rated 30 percent prior to May 5, 2011, and 60 percent disabling thereafter.

4.  Entitlement to service connection for a sleep disorder / sleep apnea.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to January 3, 2007.

6.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He was awarded the Combat Infantryman Badge.

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2011 rating decision, the RO granted, in pertinent part, service connection for coronary artery disease, surgical chest scarring associated with coronary artery bypass graft, assigning a 30 percent rating, effective November 28, 2003, and assigning a 60 percent rating, effective May 5, 2011.  In an April 2013 rating decision, the RO denied entitlement to an increased rating for disability of the lumbar spine.  In an October 2013 rating decision, the RO denied entitlement to service connection for a sleep disorder.  In a June 2015, rating decision, the RO assigned a separate 10 percent rating for radiculopathy, left lower extremity, effective May 12, 2015.  

These matters were remanded in March 2016.  

In a December 2016 rating decision, the RO granted service connection for degenerative cervical spondylosis, assigning a 10 percent rating, effective March 11, 2013, and granted service connection for radiculopathy, right upper extremity, assigning a 20 percent rating, effective March 11, 2013.  The grant of service connection for these disabilities constituted a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease, degenerative facet disease, lumbar spine, is manifested by flexion greater than 30 degrees but without incapacitating episodes or favorable ankylosis of the thoracolumbar spine.  

2.  Radiculopathy of the left lower extremity affecting the sciatic nerve is manifested by mild incomplete paralysis.  

3.  For the period prior to May 5, 2011, the Veteran's CAD was not manifested by more than one episode of acute congestive heart failure in the past year, nor a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, nor left ventricular dysfunction with an ejection fraction of less than 
50 percent.  

4.  For the period from May 5, 2011, the Veteran's CAD was not manifested by chronic congestive heart failure; nor is there a showing of workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; nor left ventricular dysfunction with an ejection fraction of less than 30 percent.

5.  Prior to January 3, 2007, the Veteran's service-connected disabilities do not preclude gainful employment.

6.  From May 5, 2011, the Veteran's CAD alone does not preclude gainful employment warranting a SMC.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease, degenerative facet disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

3.  For the period prior to May 5 2011, the criteria for entitlement to a disability rating in excess of 30 percent for CAD status post coronary artery bypass graft have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7005 (2016).

4.  For the period from May 5, 2011, the criteria for entitlement to a disability rating in excess of 60 percent for CAD status post coronary artery bypass graft have not been met; nor have the criteria for a SMC been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.350, 4.3, 4.104, Diagnostic Code 7005 (2016).

5.  For the period prior to January 3, 2007, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. In July 2010, February 2013, and April 2013, the Veteran was provided with notice letters regarding his increased rating claim for his lumbar spine disability, which included his associated radiculopathy, left lower extremity.  

No further notice is required regarding the downstream issues of a higher initial rating for CAD as it stems from the grant of service connection, and no prejudice has been alleged.  

The Board also finds that there has been substantial compliance with the March 2016 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Indeed, the requested examinations were conducted and they have been deemed adequate for review.  The evidence of record further contains VA treatment records and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the service connection and increased rating issues.

As will be discussed in detail below, the Veteran has been afforded VA examinations with regard to the service connection and increased rating issues on appeal.  

As such, the Board will proceed to the merits.

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the CAD and radiculopathy issue as the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to the lumbar spine issue, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar spine disability

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); see Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

In this case, service connection has been established for degenerative disc disease, degenerative facet disease, lumbar spine, rated 20 percent disabling, effective February 5, 2004.  In January 2013, the Veteran filed an increased rating claim with VA.

In order to obtain a higher schedular rating under the General Rating Formula for Diseases and Injuries of the Spine than the current 20 percent, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the thoracolumbar spine.  

Initially, the Board notes that the competent evidence does not reflect that the Veteran's spine is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  The Veteran is able to flex his spine.  The treatment records on file do not otherwise reflect that the Veteran's spine is ankylosed or comparable therewith.  

The treatment records and VA examination reports do not provide support for a 
40 percent rating as it is not indicated that there is forward flexion limited to 
30 degrees or less.  A March 2013 VA examination reflects forward flexion to 
80 degrees with painful motion beginning at 55 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  A May 2015 VA examination reflects forward flexion to 60 degrees with no additional limitation in range of motion following repetitive-use testing.  An August 2016 VA examination reflects forward flexion to 60 degrees with no additional limitation in range of motion following repetitive-use testing.  Thus, a 40 percent rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

There is additionally no indication in the record of incapacitating episodes for any period.  In March 2013, the Veteran reported flare-ups associated with his lumbar spine disability, specifically flares occurring with lifting and wrong movements.  The examiner noted no incapacitating episodes over the past 12 months.  In May 2015, the Veteran reported flares "most of the time" and "even at night" and "especially when I'm active" but he gets partial relief with rest and using an inversion table.  The examiner noted no incapacitating episodes over the past 
12 months.  In August 2016, the Veteran reported that flares used to occur daily but due to taking medication only one every three days.  The examiner noted no incapacitating episodes over the past 12 months.  The evidence does not show that he has been prescribed bedrest by a physician to treat this disability amounting to at least 4 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a rating in excess of 
20 percent.  

The Veteran has reported pain associated with his back, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  The March 2013 evaluation reflects less movement than normal and pain on movement, and the examiner commented that he experiences decreased mobility, daily pain and limited range of motion.  Despite these functional limitations, there was no additional limitation of motion on repetitive testing.  Likewise, the Veteran was experiencing pain and limitation of motion on testing in May 2015.  At the August 2016 VA examination, the Veteran reported functional loss/impairment in the form of not being able to bend over and only being able to play 9 holes of golf.  The August 2016 examiner stated that the functional impairment observed during clinical testing is not reasonably compatible and consistent with limitation of forward flexion to 30 degrees for significant periods.  All objective measurements of forward flexion have consistently shown it to be greater than 30 degrees (including as limited by pain).  The examiner commented that the Veteran will typically sit and rest during a flare up, for example, and sitting in a chair typically requires forward flexion greater that 30 degrees for example.  The examiner added, for example, that limited flexion to 30 degrees is not typically compatible with driving a car or golf cart.

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  

The findings reflected in the evaluation and VA examination reports do not support a rating in excess of 20 percent.  Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually results in additional functional loss.  DeLuca, 8 Vet. App. at 204-07.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and limitations due to his lumbar spine disability, the 20 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  
The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  

Separate ratings are in effect for radiculopathy, left and right lower extremities.  The rating assigned to radiculopathy, left lower extremity, is in appellate status and discussed below.  Otherwise there is no basis for assigning separate ratings for neurological manifestations due to the Veteran's service-connected back disability, to include bowel or bladder problems as such are not shown.   

Radiculopathy, left lower extremity

A 10 percent rating is in effect for radiculopathy of the left lower extremity, effective May 12, 2015, the rating of which is in appellate status.  A separate 
10 percent rating is in effect for radiculopathy of the right lower extremity, effective February 5, 2004; such rating is not in appellate status.  The Veteran's radiculopathy has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  
An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c. 

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

Additionally, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on review of the evidence of record, the Board finds that the probative competent subjective and objective evidence fail to support a disability rating in excess of 10 percent for radiculopathy of the left lower extremity affecting the sciatic nerve.  

The May 2015 VA examination reflects mild intermittent (usually dull) pain affecting the left lower extremity, without any findings of constant pain, paresthesias/dyesthesias, and numbness.  On reflex examination, the Veteran's left knee and ankle were 2+ (normal) and sensory examination of his left, lower leg/ankle and left foot were also normal.  The examiner characterized the radiculopathy as mild.  The August 2016 VA examination reflects that his left ankle deep tendon reflexes were hypoactive (1+).  A sensory examination was normal.  There was mild constant pain, mild intermittent pain, mild paresthesias/dysesthesias, and numbness affecting the left lower extremity.  The examiner commented that the Veteran's statements regarding his current radiculopathy symptoms is as noted (i.e., "he has experienced pain and numbness in his left foot and leg..., difficulty walking with his left leg (drags his foot and has foot drop), which is indicative of moderate nerve damage ...."), and this is compatible and consistent with the objectively shown and medically observable details of his left lower extremity peripheral neuropathy.  The 2016 VA examiner stated that the Veteran does not describe or exhibit "moderate nerve damage" but rather radiculopathy as recorded above.  

The Board notes that prior to the May 2015 VA examination, there are no objective findings of radiculopathy affecting the left lower extremity.  Upon consideration of the above, the Board finds that the evidence of record reflects a disability picture more nearly approximated by mild radicular symptoms affecting the sciatic nerve of the left lower extremity.  As noted above, sensory examination was normal.  The Board finds such evidence supports a finding that his radiculopathy is wholly sensory and mild in nature.  A higher rating is not warranted as his radiculopathy is sensory in nature and the competent examination findings, as described above from findings noted in the 2015 and 2016 VA examinations.  Thus, based on the complaints and objective findings, a disability rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

CAD

Under Diagnostic Code 7005, a 100 percent rating is warranted for CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; a 60 percent rating is warranted for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and, a 30 percent rating is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

Here, the Veteran's service-connected CAD is rated 30 percent disabling, effective November 28, 2003, and 60 percent disabling, effective May 5, 2011.  Based on review of the entire evidence of record, a disability rating in excess of 30 percent is not warranted for the period prior to May 5, 2011, and a disability rating in excess of 60 percent is not warranted from May 5, 2011.  

Initially, for the period prior to May 5, 2011, the treatment records and 
VA examination reports do not reflect acute congestive heart failure; nor, 5 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; nor, left ventricular dysfunction with an ejection fracture of less than 50 percent.  

More specifically, a December 1999 treatment record reflects an ejection fraction of 50 to 55 percent and left ventricle hypertrophy.  02/26/2004 Medical Treatment Record-Non-Government Facility at 49.

He underwent a coronary artery bypass graft in November 2000, and a heart catheterization was performed which showed an ejection fraction of 50 to 
55 percent.  02/18/2004 Medical Treatment Record-Non-Government Facility.

Thereafter, a March 2004 VA examination reflects an estimated cardiac workload capacity of 7 METs, and an echocardiogram showed an ejection fraction of 
65 percent.  03/12/2004 VA Examination at 5, 7.

A March 2009 record reflects an ejection fraction of 52 percent with a normal left ventricular systolic function.  04/27/2009 Medical Treatment Record-Government Facility at 1.

An October 2010 VA examination reflects that his heart size was normal.  METs were estimated at greater than 5 but less than 7.  10/22/2010 VA Examination.  The above March 2009 echo was noted as being his last examination of that type.

As of May 5, 2011, an estimated workload capacity of 4 to 5 METs was reflected, thus warranting the 60 percent rating.  01/12/2012 Medial Treatment Record-Government Facility.  From this period, however, the treatment records do not reflect chronic congestive heart failure.  Likewise, none of the evaluations have reflected 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; nor, left ventricular dysfunction with an ejection fracture of less than 
30 percent.  

TDIU & SMC

A TDIU is in effect from January 3, 2007 to May 4, 2011, and, thereafter, the Veteran is in receipt of a 100 percent combined rating which constitutes a higher benefit, thus entitlement to a TDIU is rendered moot from May 4, 2011.  

As the CAD issue discussed hereinabove was addressed for the period from November 28, 2003, consideration must be given as to whether entitlement to a TDIU is warranted for the period from November 28, 2003 to January 2, 2007.  In an April 2009 decision, the Board denied entitlement to an effective date earlier than January 3, 2007 for the grant of a TDIU.  The Board notes that at that time, service connection had not been established for CAD, which is in effect from November 28, 2003.  However, the evidence still does not establish that the Veteran's service-connected disabilities, to include his CAD, precluded gainful employment for the period prior to January 3, 2007.  In his February 2007 TDIU application, the Veteran asserted that he became too disabled to work on January 2, 2007.  02/20/2007 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  He was employed in a full-time capacity through January 2, 2007, and his employment ended due to failure to perform the sales goal of the company.  VA 21-4192 Request for Employment Information in Connection with Claim for Disability.  Further, his prior employer, Auto Systems Experts Inc., indicated that he worked 9 hours per day and 45 hours per week as a manager and his last day of work was January 2, 2007.  The employer did not report that the Veteran had lost any time due to disability during the twelve-month period prior to ending his employment.  There is no evidence of record to indicate that the Veteran was unable to maintain substantial and gainful employment prior to January 3, 2007, and the record reflects that the Veteran was employed on a full-time basis for approximately 12 years prior to January 3, 2007, with no indication of any time lost due to disability in the previous twelve-month period.  Thus, there is no basis for an award of a TDIU for the period prior to January 3, 2007.

As detailed, a 100 percent rating is in effect from May 5, 2011.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities indicates that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. at 294 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99).

The Veteran's CAD does not establish entitlement to SMC per § 1114 as the evidence does not support a finding that his CAD alone results in unemployability.  In August 2016, a VA examiner reviewed the virtual folder and proffered an opinion.  The examiner noted that the Veteran reported that he had been doing well from a cardiac standpoint in recent years.  He requires daily medication for his heart.  He does not experience angina and has not required any further cardiac procedures following his stent.  He avoids vigorous physical exertion due to his heart condition.  For example, when he mows his yard he will stop and take a break if he becomes fatigued.  He rides a cart when he plays golf and usually limits himself to 9 holes.  His primarily limitation of activities is due to his chronic back and neck pain rather than his heart.  The examiner stated that solely considering his heart disability, the Veteran would be able to perform medium work (defined as exerting 20 to 50 pounds of force occasionally, and/or 10 to 25 pounds of force frequently, and/or greater than negligible up to 10 pounds of force constantly to move objects).  However, the VA physician, concluded by stating that due to his multiple other service-connected disabilities he would be much more limited in performing physical work.

The Board places much weight on this 2016 VA opinion from a physician due to the expertise of the author, the examination of the Veteran, and the explanation for why the Veteran's disabilities in concert, not just CAD, render him unable to secure or follow gainful employment.  In light of this finding, the Based finds no basis for an award of SMC due to the Veteran's CAD; and, thus the claim for a TDIU is moot.


ORDER

A disability rating in excess of 20 percent for degenerative disk disease, degenerative facet disease, lumbar spine is denied.

A disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.

For the period prior to May 5, 2011, a disability rating in excess of 30 percent for coronary artery disease status post coronary artery bypass graft is denied.

For the period from May 5, 2011, a disability rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass graft, is denied.

A TDIU for the period prior to January 3, 2007 is denied.

SMC is denied.


REMAND

The Veteran seeks service connection for sleep apnea which he asserts is directly due to service, or due to or aggravated by a service-connected disability - specifically his lumbar spine disability, cervical spine disability, PTSD or diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310.

In March 2014, the Veteran submitted treatise materials regarding a relationship between PTSD and sleep apnea.  03/03/2014 Correspondence.  

A January 2017 VA examiner proffered a negative etiological opinion with regard to his lumbar spine and cervical spine disabilities; however, opinions have not been proffered regarding any relationship to his PTSD and diabetes mellitus.  01/18/2017 C&P Exam.  Thus, remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

a)  Is the currently diagnosed sleep apnea, at least as likely as not (50 percent or greater probability) caused by PTSD or diabetes mellitus, type II? 

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated by service-connected PTSD or diabetes mellitus, type II?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled if deemed necessary by the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  After completion of the above, review the expanded record and readjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


